¶1. FACTS
A Judge inquires whether she is permitted to host a "meet & greet" in her home to acquaint people with the new dean of OCU law school. She has made clear that no fundraising will be involved.
*19¶2. QUESTION
May a Judge host and participate in a "meet & greet" event, with no fundraising component, under the Oklahoma Code of Judicial Conduct?
¶3. ANSWER
Yes, a Judge may host and participate in an event such as a "meet & greet" where no fundraising occurs under the Oklahoma Code of Judicial Conduct.
¶4. DISCUSSION
While the Code of Judicial Conduct does place limitations on a Judge's participation in fundraising activities, the "meet & greet" activities described in this request are clearly encouraged and allowed under Rules 3.1 and 3.7. Judicial Ethics Opinion 2011-4 contains a thorough discussion of some of the issues pertinent to the current question. More specific to the question submitted here, comment (1) to Rule 3.1 states:
"To the extent that time permits, and judicial independence and impartiality are not compromised, judges are encouraged to engage in appropriate extrajudicial activities that concern the law, the legal system, and the administration of justice, such as by speaking, writing, teaching, or participating in scholarly research projects. In addition, judges are permitted and encouraged to engage in educational, religious, charitable, fraternal or civic extrajudicial activities not conducted for profit, even when the activities do not involve the law. See Rule 3.7."
Therefore, we conclude that a judge's participation, as host or otherwise, in an activity such as a "meet & greet" does not violate any provision of the Code of Judicial Conduct.
/s/ Honorable Edward C. Cunningham, Chairman
/s/ Honorable William C. Hetherington
/s/ Honorable Thomas Landrith
/s/ Honorable Allen McCall
/s/ Honorable April Sellers White